MARSHALL, CJ.
1. It is a question of law for the court to determine what constitutes a common carrier; but it is a question of fact whether one charged as a common carrier is within that definition and is carrying on his business in that capacity.
2. One who transports merchandise in motor vehicles over the highways of this state fpr hire and holds himself out to the public as being willing to serve the public indifferently to the limit of his capacity is a common carrier and subject to regulation as such though in each instance he makes a written contract before transporting the merchandise and refuses to carry for persons who are not responsible or who will not sign a written contract.
(Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)